“A

AN

Case 1:21-cr-00118-RCL Document 76 Filed 06/02/21 Page 1of4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO. 21-CR-118-01-02 (RCL)
v. : VIOLATIONS:
: 18U.S.C. § 1512(k)
ERIC MUNCHEL, and : (Conspiracy to Commit Obstruction)
LISA EISENHART, : 18 U.S.C. §§ 1512(c)(2), 2

: (Obstruction of an Official Proceeding)
>: 18U.8.C. §§ 1752(a)(1) and (b)(1)(A), 2
Defendants. : (Entering and Remaining in a Restricted

Building or Grounds with a Deadly or

: Dangerous Weapon)

: 18 U.S.C. §§ 1752(a)(2) and (b)(1)(A), 2

: (Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)
40 U.S.C. § 5104(e)(1), 18 U.S.C. § 2
(Unlawful Possession of a Dangerous
Weapon on Capitol Grounds or Buildings)
40 U.S.C. § 5104(e)(2)(B)
(Entering and Remaining in the Gallery of
Congress)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in
a Capitol Building

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere, the

defendants, ERIC MUNCHEL and LISA EISENHART, knowingly and intentionally conspired
“4

Case 1:21-cr-00118-RCL Document 76 Filed 06/02/21 Page 2 of 4

to corruptly obstruct, influence, and impede an official proceeding, that is, a proceeding before

Congress, in violation of 18 U.S.C. § 1512(c)(2).

(Conspiracy to Commit Obstruction, in violation of Title 18, United States Code,
Sections 1512(k))

COUNT TWO
On or about January 6, 2021, within the District of Columbia and elsewhere, the
defendants, ERIC MUNCHEL and LISA EISENHART, attempted to, and did, corruptly
obstruct, influence, and impede an official proceeding, that is, a proceeding before Congress, by
entering and remaining in the United States Capitol without authority and engaging in disorderly
and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(¢)(2) and 2)

COUNT THREE

On or about January 6, 2021, within the District of Columbia, the defendants, ERIC
MUNCHEL and LISA EISENHART, did unlawfully and knowingly enter and remain in a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect, both of whom are protected by the Secret Service, were temporarily visiting, without lawful
authority to do so, and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a Taser.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon and Aiding and Abetting, in violation of Title 18, United States
Code, Sections 1752(a)(1), (b)(1)(A) and 2)

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, the defendants, ERIC

MUNCHEL and LISA EISENHART, did knowingly, and with intent to impede and disrupt the
2
Case 1:21-cr-00118-RCL Document 76 Filed 06/02/21 Page 3 of 4

orderly conduct of Government business and official functions, engage in disorderly and disruptive
conduct in, and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, both of whom are protected
by the Secret Service, when and so that such conduct did in fact impede and disrupt the orderly
conduct of Government business and official functions, and, during and in relation to the offense,
did use and carry a deadly and dangerous weapon, that is, a Taser.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon and Aiding and Abetting, in violation of Title 18, United

States Code, Sections 1752(a)(2), (b)(1)(A) and 2)

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, the defendants, ERIC

MUNCHEL and LISA EISENHART, did carry on and have readily accessible a dangerous

weapon, that is, a Taser, on the Grounds and in any of the Capitol Buildings.

(Unlawful Possession of a Dangerous Weapon on Capitol Grounds or Buildings and
Aiding and Abetting, in violation of Title 40, United States Code, Section 5104(e)(1)(A)
and Title 18, United States Code, Section 2)

COUNT SIX
On or about January 6, 2021, within the District of Columbia, the defendants, ERIC
MUNCHEL and LISA EISENHART, willfully and knowingly entered and remained in the
gallery of either House of Congress, without authorization to do so.

(Entering and Remaining in the Gallery of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(B))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, the defendants, ERIC

MUNCHEL and LISA EISENHART, willfully and knowingly uttered loud, threatening, and

3
Case 1:21-cr-00118-RCL Document 76 Filed 06/02/21 Page 4 of 4

abusive language, and engaged in disorderly and disruptive conduct, at any place in the Grounds
and in any of the Capitol Buildings, with the intent to impede, disrupt, and disturb the orderly
conduct of a session of Congress or either House of Congress, and the orderly conduct in that
building of a hearing before, and any deliberations of, a committee of Congress and either House
of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, the defendants, ERIC
MUNCHEL and LISA EISENHART, willfully and knowingly paraded, demonstrated, and
picketed in any of the Capitol Buildings.
(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,

United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Looming Pipa lp

and for the District of Columbia.
